228 F.2d 615
Stanley SELTENRICH, Appellant,v.Maurice H. SIGLER, Warden, Angola State Prison, Appellee.
No. 15644.
United States Court of Appeals Fifth Circuit.
Jan. 6, 1956.Writ of Certiorari Denied March 26, 1956.See 76 S. Ct. 558.

Stanley Seltenrich, in pro. per.
Michael E. Culligan, New Orleans, Fred S. LeBlanc, Atty. Gen., of the State of Louisiana, for appellee.
Before HUTCHESON, Chief Judge, and BORAH and BROWN, Circuit Judges.
PER CURIAM.


1
Appealing from denial of writ of habeas corpus after exhausting similar relief in the Louisiana State Courts, including denial of writ of certiorari by the United States Supreme Court,1 appellant contends that under a sentence2 which is in law concurrent rather than consecutive, he is by continued imprisonment beyond one year deprived of his federal constitutional rights.


2
We cannot agree.  Construction of the sentence entered by one of its courts is primarily the ultimate responsibility of the Louisiana Supreme Court.  It has determined3 that the sentence was clearly intended to be, and therefore is, consecutive.  If, in view of this action, any matter is left open for us in construing the sentence, we would ourselves agree with the Louisiana Courts; the intent is clear that sentence on the second charge is to commence after expiration of the service of sentence on the first, and so on down through the charges following in numerical sequence.  United States v. Daugherty, 269 U.S. 360, 46 S. Ct. 156, 157, 70 L. Ed. 309; Fleish v. Swope, 9 Cir., 226 F.2d 310.


3
Judgment affirmed.



1
 348 U.S. 931, 75 S. Ct. 348


2
 'Cases No
'28,510 through 28,534-- (both nos. incluvisve)-- State v. Stanley Seltenrich, alias Fred Seltenrich, and Mrs. Stanley Seltenrich, alias Carol Littleton: (Forgery):
'In the above numbered and entitled cases, accused Stanley Seltenrich, alias Fred Seltenrich, present in open Court, withdrew his pleas of not guilty in each case, and upon motion of the State 0 for sentences, Court passed sentences as follows: I sentence you, Stanley Seltenrich, alias Fred Seltenrich, in each case, to serve one (1) year at hard labor in the Louisiana State Penitentiary at Angola, Louisiana said sentences to run consecutively.  Accused gave his age as 21 years, was remanded and Sheriff ordered to see that said sentences are carried into effect.
'28,796-- State vs.  Stanley Seltenrich, and Mrs. Carol Littleton Seltenrich: (Aggravated Jail Break): Accused, Stanley Seltenrich, present in open Court, arraigned, pleaded guilty and upon motion of State for sentence, sentenced by the Court as follows: I sentence you, Stanley Seltenrich, to serve one (1) year at hard labor in the Louisiana State Penitentiary at Angola, Louisiana, said sentence to run consecutively with those imposed above in cases Nos. 28,510 through 28,534.  Accused remanded.'


3
 'By Ponder, J:
Stanley Seltenrich vs.  Maurice H. Sigler, Warden Angola State Prison
October 1, 1954 No. 42,065
In re Stanley Seltenrich applying for writs of habeas corpus
Writs refused.  We find no error in the ruling complained of.'